***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         STATE OF CONNECTICUT v. YUSEF L.*
                    (AC 43612)
                      Elgo, Cradle and DiPentima, Js.

                                   Syllabus

Convicted, on guilty pleas of the crimes of violation of a protective order
     and strangulation in the second degree and on an admission to violation
     of probation, the defendant appealed to this court, claiming that the
     trial court improperly denied his motion to withdraw his guilty pleas
     because they were not made knowingly, voluntarily, and intelligently.
     Held:
1. The defendant could not prevail on his claim that the trial court improperly
     denied his motion to withdraw his guilty pleas because it failed to
     determine whether he fully understood the maximum possible sentence
     that could result from consecutive sentences: the court informed the
     defendant that, if he were to plead guilty, he could receive up to five
     years in prison and five years of probation for each charge, and, although
     the defendant gave one word responses, they still represented a clear
     communication from the defendant to the court that he understood the
     maximum possible sentence before him; moreover, the defendant had
     prior experience with criminal proceedings, and, by his own admission,
     received adequate representation by counsel; accordingly, the court
     substantially complied with the applicable rule of practice (§ 39-19 (4)).
2. The trial court properly rejected the defendant’s unpreserved claims
     seeking review pursuant to State v. Golding (213 Conn. 233), which
     challenged the court’s denial of his motion to withdraw his guilty pleas:
    a. The defendant could not prevail on his claim that the trial court
    incorrectly advised him that a mandatory minimum sentence applied:
    although the defendant was correct that no mandatory minimum sen-
    tence applied with respect to the charges of strangulation in the second
    degree and violation of a protective order, his claim failed under the
    third prong of Golding because no constitutional violation occurred; the
    court never informed the defendant of the application of any mandatory
    minimum sentence, rather, the court explained the structure of the sen-
    tence to be imposed, and the record indicated that the defendant under-
    stood that explanation; thus, because the court did not misinform the
    defendant of a mandatory minimum sentence, the defendant’s due pro-
    cess rights were not implicated.
    b. The defendant’s claim that the trial court failed to determine whether
    he fully understood that he had the right to plead not guilty and the
    right to the assistance of counsel was unavailing: the court explicitly
    informed the defendant that if he did not plead guilty he would proceed
    to trial, at which time he potentially could be found guilty, and the
    defendant indicated to the court that he understood that he had a right
    to plead not guilty; moreover, the defendant’s familiarity with the criminal
    justice system supported the conclusion that he knew that he had the
    right to plead not guilty, and the court reasonably could have relied on
    the fact that the defendant was represented by counsel in all pretrial
    proceedings in the present case in concluding that the defendant under-
    stood the role of counsel and that he had the right to the assistance
    of counsel.
          Argued May 25—officially released September 14, 2021

                             Procedural History

   Information, in the first case, charging the defendant
with violation of probation, and information, in the sec-
ond case, charging the defendant with the crimes of
breach of the peace in the second degree and strangula-
tion in the second degree, and information, in the third
case, charging the defendant with the crime of violation
of a protective order, brought to the Superior Court
in the judicial district of Waterbury, geographical area
number four, where the defendant was presented to
the court, Doyle, J., on an admission of guilt to violation
of probation and pleas of guilty to strangulation in the
second degree and violation of a protective order; there-
after, the state entered a nolle prosequi as to the charge
of breach of the peace in the second degree; subse-
quently, the court denied the defendant’s motion to
withdraw and vacate his guilty pleas, and rendered judg-
ment revoking probation and judgments of guilty in
accordance with the pleas, from which the defendant
appealed to this court. Affirmed.
  Raymond L. Durelli, assigned counsel, for the appel-
lant (defendant).
  Christopher W. Iverson, certified legal intern, with
whom, on the brief, was Michele C. Lukban, senior
assistant state’s attorney, for the appellee (state).
                          Opinion

   DiPENTIMA, J. The defendant, Yusef L., appeals from
the judgment revoking his probation and the judgments
of conviction, rendered after his admission to a viola-
tion of his probation in violation of General Statutes
§ 53a-32 and after pleas of guilty, pursuant to the Alford
doctrine,1 of violation of a protective order in violation
of General Statutes § 53a-223 and strangulation in the
second degree in violation of General Statutes § 53a-
64bb. On appeal, the defendant claims that the trial
court improperly denied his motion to withdraw his
guilty pleas because they were not made knowingly,
voluntarily, and intelligently. Specifically, the defendant
claims that the court (1) failed to determine whether
he fully understood the maximum possible sentence
that could result from consecutive sentences, (2) incor-
rectly advised him that a mandatory minimum sentence
applied, and (3) failed to determine whether he fully
understood that he had the right to plead not guilty and
the right to the assistance of counsel.2 We affirm the
judgments of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. On January 11, 2019, the defendant,
while represented by counsel, admitted that he violated
his probation and entered guilty pleas pursuant to North
Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27
L. Ed. 2d 162 (1970), to the charges of violation of a
protective order and strangulation in the second degree
with an agreed on sentence of ‘‘four years and two days
to serve, followed by 2184 days of special parole.’’ After
conducting a plea canvass, the court, Doyle, J., found
that the defendant’s admission and pleas were made
knowingly and voluntarily, and accepted each of them.
The court then ordered a presentence investigation
report and continued the case for sentencing.
   On January 12, 2019, the defendant sent a letter to
the court seeking to withdraw his guilty pleas because
he was ‘‘confused [as] to what [he] plead[ed] guilty to.’’
On January 14, 2019, the defendant sent a second letter
to the court, again stating that he wanted to withdraw
his guilty pleas, and stating that he was not satisfied
with the representation that he had received and that
he was prepared to go trial. The court construed these
letters as a motion by the defendant to withdraw his
guilty pleas. On March 18, 2019, the defendant and his
counsel appeared before the court. At that time, the
defendant stated that he ‘‘was confused’’ and ‘‘didn’t
know what was going on’’ during the January 11, 2019
plea hearing. The court ordered a copy of the transcript
from the January 11, 2019 hearing and informed the
defendant that they would discuss its contents at a
hearing on April 1, 2019.
  At the April 1, 2019 hearing, the court stated to the
defendant: ‘‘I reviewed the transcript [from the January
11, 2019 plea hearing] and I think it’s pretty clear to
me that, at the time, you understood everything that I
asked you based on your responses. In the letter you
seem to be more interested in just—you’re not happy
with the sentence, which I get, but that’s not a basis
for changing a plea. So what I’m inclined to do is I’ll
give you a copy of the transcript and I’ll give you a new
date to look it over.’’ The defendant persisted in his
claim that he did not understand what had happened
at the January 11, 2019 plea hearing, and the court
responded that the defendant would receive a copy of
the transcript so that he could ‘‘tell [the court] where
[he] . . . [didn’t] understand . . . .’’
   On April 26, 2019, the defendant sent a third letter
to the court, this time requesting to represent himself
in future proceedings. At a hearing on May 22, 2019,
concerning his request for self-representation and after
a lengthy canvass of the defendant, the court found:
‘‘[T]he defendant has knowingly and intelligently
waived his right to counsel . . . he wants to represent
himself or get a private attorney.3 I’m going to continue
the case one month to see if he gets a private attorney
. . . [then] we are going forward on [the defendant’s]
motion to vacate if [he] wants to pursue it, or we are
going to be going to sentencing.’’ (Footnote added.) The
court also ordered that the defendant’s former attorney,
Christopher J. Molyneaux, act as standby counsel for
the defendant if he did not retain a private attorney.
   On June 26, 2019, the self-represented defendant,
with standby counsel present, argued that he should
be permitted to withdraw his guilty pleas because the
sentence ‘‘exceed[ed] the specified agreement [to]
which [he] pleaded . . . .’’ Specifically, the defendant
stated that he understood that he was accepting five
and one-half years of special parole, and that he did
not agree to ‘‘shy of six years’’ of special parole. The
defendant further argued that he should be permitted
to withdraw his guilty pleas because the court never
used the word ‘‘ ‘consecutive’ ’’ when it canvassed him
with regard to the charges to which he was pleading
guilty. The defendant gave no other reasons to withdraw
his plea. The court denied the defendant’s motion to
withdraw his guilty plea, stating: ‘‘I don’t think that
you’ve provided a sufficient factual basis that requires
a further evidentiary hearing. You’ve basically made
some vague and conclusory allegations that you weren’t
sure about the sentence and exceeding it. It does not
exceed the proposed agreement. You did not carry your
burden to put forth sufficient facts that would warrant
a further hearing . . . to address your motion to with-
draw [your guilty plea].’’
   On July 9, 2019, after reviewing the presentence inves-
tigation report, the court sentenced the defendant as
agreed. The defendant then appealed from the judg-
ments of conviction, claiming that the court improperly
denied his motion to withdraw his guilty pleas. Addi-
tional facts will be set forth as necessary.
   ‘‘Our standard of review for the trial court’s decision
on a motion to withdraw a guilty plea under Practice
Book § 39-27 is abuse of discretion. . . . After a guilty
plea is accepted but before the imposition of sentence
the court is obligated to permit withdrawal upon proof
of one of the grounds in [§ 39-27]. An evidentiary hearing
is not required if the record of the plea proceeding
and other information in the court file conclusively
establishes that the motion is without merit. . . .
   ‘‘In considering whether to hold an evidentiary hear-
ing on a motion to withdraw a guilty plea the court may
disregard any allegations of fact, whether contained in
the motion or made in an offer of proof, which are either
conclusory, vague or oblique. For the purposes of
determining whether to hold an evidentiary hearing, the
court should ordinarily assume any specific allegation
of fact to be true. If such allegations furnish a basis for
withdrawal of the plea under [Practice Book § 39-27]
and are not conclusively refuted by the record of the
plea proceedings and other information contained in
the court file, then an evidentiary hearing is required.
. . . We further [note] that the burden [is] on the defen-
dant to show a plausible reason for the withdrawal.’’
(Citations omitted; emphasis omitted; internal quota-
tion marks omitted.) State v. Warner, 165 Conn. App.
185, 191–92, 138 A.3d 463 (2016).
                             I
   The defendant’s first claim challenging the court’s
denial of his motion to withdraw his guilty pleas is that
the court failed to determine whether he fully under-
stood the maximum possible sentence that could result
from consecutive sentences.4 Specifically, the defen-
dant argues that ‘‘[n]othing in the record suggests [that]
[he] was aware of the actual sentencing possibilities,’’
and that ‘‘[t]here was no substantial compliance with
Practice Book § 39-19 (4).’’5 The state counters that the
record shows substantial compliance with § 39-19 (4),
and that the defendant was aware of the maximum
possible sentence that would result from consecutive
sentences. We agree with the state.
   It is well established that ‘‘[a] defendant can volunta-
rily and understandingly waive [his] rights without lit-
eral compliance with the prophylactic safeguards of
Practice Book §§ [39-19 and 39-20]. Therefore . . . pre-
cise compliance with the provisions [of §§ 39-19 and
39-20] is not constitutionally required.’’ (Citations omit-
ted.) State v. Badgett, 200 Conn. 412, 418, 512 A.2d 160,
cert. denied, 479 U.S. 940, 107 S. Ct. 423, 93 L. Ed. 2d
373 (1986). Accordingly, ‘‘[o]ur courts repeatedly have
held that only substantial compliance is required when
warning the defendant of the direct consequences of a
. . . plea pursuant to . . . § 39-19 in order to ensure
that the plea is voluntary pursuant to . . . § 39-20.’’
(Internal quotation marks omitted.) State v. Hanson,
117 Conn. App. 436, 444, 979 A.2d 576 (2009), cert.
denied, 295 Conn. 907, 989 A.2d 604 (2010), cert. denied,
562 U.S. 986, 131 S. Ct. 425, 178 L. Ed. 2d 331 (2010).
   ‘‘[W]hen determining whether there has been sub-
stantial compliance with Practice Book § 39-14 (4), we
must conduct a two part inquiry. Our first inquiry is to
determine whether the court accepted the defendant’s
pleas without first determining whether he was aware
of and understood the maximum possible sentence to
which he was exposed. . . . Next, if we conclude that
the court failed to determine whether the defendant
was aware of and understood the maximum possible
sentence, we examine the record to determine whether,
despite the court’s failure, he nevertheless had actual
knowledge of the maximum possible consequences of
his pleas. . . . If either prong is satisfied, the pleas
were accepted with substantial compliance with Prac-
tice Book § 39-19 (4).’’ (Citations omitted.) State v. Car-
melo T., 110 Conn. App. 543, 552–53, 955 A.2d 687, cert.
denied, 289 Conn. 950, 960 A.2d 1037 (2008).
  During the court’s plea canvass of the defendant, the
following exchange took place:
  ‘‘The Court: [D]id [defense counsel] explain to you
for each of [the] charges you could get up to five years
in prison [and] five years of probation . . . ?
  ‘‘The Defendant: Yes.
  ‘‘The Court: Do you understand everything he
explained to you about the court’s offer?
  ‘‘The Defendant: Yes.
  ‘‘The Court: Are you satisfied with how your attorney
represented you, sir?
  ‘‘The Defendant: Yes.
  ‘‘The Court: Counsel, did you go over all of this with
your client?
  ‘‘[Defense Counsel]: I did, Your Honor.
  ‘‘The Court: And did he have any trouble understand-
ing you?
  ‘‘[Defense Counsel]: He did not, Your Honor.’’
(Emphasis added.)
   Our Supreme Court has held that, in the context of
a plea canvass, ‘‘[a]lthough some form of meaningful
dialogue is preferable to monosyllabic responses by the
defendant . . . single-word responses [do not] require
an automatic vacation of a guilty plea.’’ State v. Torres,
182 Conn. 176, 179–80, 438 A.2d 46 (1980). Moreover, it
is well established that a court may rely on a defendant’s
responses during a plea canvass in determining whether
the guilty plea is knowing and voluntary. See, e.g., State
v. Young, 186 Conn. App. 770, 780, 201 A.3d 439, cert.
denied, 330 Conn. 972, 200 A.3d 1151 (2019).
  In the present case, as the exchange referenced
reflects, the court informed the defendant that, if he
were to plead guilty, he could face up to five years
in prison and five years of probation for each charge.
Furthermore, although the defendant gave one word
responses, they still represented a clear communication
from the defendant to the court that he understood
the maximum possible sentence before him. This is
especially true considering that the defendant had prior
experience with criminal proceedings—prior to the
charges in the present case, he had pleaded guilty to a
variety of charges, including a charge of possession of
narcotics—and, by his own admission, received ade-
quate representation by counsel with respect to the
maximum possible sentence that he faced in the present
case. See, e.g., State v. Claudio, supra, 123 Conn. App.
293 (holding that prior experience with criminal pro-
ceedings and adequate representation by counsel are
factors to be considered in determination of whether
plea canvass was constitutionally sufficient); see also,
e.g., State v. Lage, 141 Conn. App. 510, 524–25, 61 A.3d
581 (2013) (same). These facts, considered as a whole,
demonstrate that the court correctly determined that
the defendant was aware of and understood the maxi-
mum possible sentence to which he was exposed and
thus, there was substantial compliance with the require-
ments of Practice Book § 39-19 (4).6
                              II
  We now turn to the defendant’s claims that were not
properly preserved. The defendant claims that the court
(1) incorrectly advised him that a mandatory minimum
sentence applied and (2) failed to determine whether
he fully understood that he had the right to plead not
guilty and the right to the assistance of counsel. The
defendant acknowledges that these claims are unpre-
served, and seeks review pursuant to State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified
by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188
(2015).
   ‘‘Under Golding, a [party] can prevail on a claim of
constitutional error not preserved at trial only if the
following conditions are met: (1) the record is adequate
to review the alleged claim of error; (2) the claim is of
constitutional magnitude alleging the violation of a fun-
damental right; (3) the alleged constitutional violation
. . . exists and . . . deprived the [party] of a fair trial;
and (4) if subject to harmless error analysis, the state
has failed to demonstrate the harmlessness of the
alleged constitutional violation beyond a reasonable
doubt. In the absence of any one of these conditions,
the [party’s] claim will fail. The appellate tribunal is free,
therefore, to respond to a [party’s] claim by focusing on
whichever condition is most relevant in the particular
circumstances.’’ (Internal quotation marks omitted.) In
re Madison C., 201 Conn. App. 184, 190, 241 A.3d 756,
cert. denied, 335 Conn. 985, 242 A.3d 480 (2020).
                             A
   The defendant’s first unpreserved claim is that the
court ‘‘incorrectly advised [him] that a mandatory mini-
mum sentence was required on the two [charges] [he]
was pleading [guilty] to . . . [because] [s]trangulation
in the second degree and violation of a protective order
have no mandatory minimums . . . [a]nd neither . . .
mandates probation or special parole.’’ According to
the defendant, this claim should be reviewed under
Golding because it is of ‘‘constitutional dimension
. . . .’’ In response, the state argues that this claim fails
under the third prong of Golding, because the court
‘‘never mistakenly stated that either of the defendant’s
two criminal charges carried a mandatory minimum
sentence.’’ We agree with the state.
   It is well established that ‘‘[t]o ensure that a defendant
is accorded due process . . . [a] plea must be volunta-
rily and intelligently entered.’’ State v. Domian, 235
Conn. 679, 686, 668 A.2d 1333 (1996). To this end, Prac-
tice Book § 39-19 provides in relevant part that ‘‘[t]he
judicial authority shall not accept [a] plea without first
addressing the defendant personally and determining
that he or she fully understands . . . (2) [t]he manda-
tory minimum sentence, if any . . . .’’
   The defendant is correct in his assertion that no man-
datory minimum sentence applies with regard to the
crimes of strangulation in the second degree and viola-
tion of a protective order. The defendant’s claim fails,
however, under the third prong of Golding because, as
the record indicates, no constitutional violation
occurred. In claiming that the court incorrectly advised
him that a mandatory minimum sentence applied, the
defendant relies on the following language employed
by the court: ‘‘Right now, you’re going to plead [guilty]
to two class D felonies. One is strangulation in the
second degree and the other is violation of a protective
order. You have to, on each one, to get special parole,
get on the bottom part two years and [one] day. So
you’re going to get two years and [one] day on each,
okay, and then you’re going to get the remainder in
special parole.’’ According to the defendant, this lan-
guage shows that the court, ‘‘in effect . . . incorrectly
advised [him] that two years and [one] day was a manda-
tory minimum on each felony and that just shy of three
years [of] special parole was also required on the bot-
tom part of each felony.’’ (Emphasis omitted.) This,
however, is not the case.
   The record reflects that the court never informed the
defendant, either explicitly or impliedly, of the applica-
tion of any mandatory minimum sentence. From an
examination of the context of the language referenced
by the defendant, it is clear that the court was explaining
the structure of the sentence to be imposed and not
the existence of a mandatory minimum sentence.7 More-
over, the record shows that the defendant had a clear
understanding of that explanation. Because the record
clearly indicates that the court did not misinform the
defendant of a mandatory minimum sentence, we con-
clude that the defendant’s due process rights are not
implicated and no constitutional violation exists.
Accordingly, the defendant’s claim fails under the third
prong of Golding.
                            B
   The defendant’s second unpreserved claim is that the
court failed to determine whether he fully understood
that he had the right to plead not guilty or to persist
in that plea if it already had been made, as well as the
right to the assistance of counsel. According to the
defendant, ‘‘there is nothing in the record that supports
a finding that [he] was aware . . . that he had the right
to plead not guilty . . . [or] that he had the right to
the assistance of counsel at trial.’’ The defendant further
argues that the court failed to comply with Practice
Book § 39-19 (5).8 In response, the state argues that this
claim fails because ‘‘the record shows that the defen-
dant was aware of his right to plead not guilty and of
his right to the assistance of counsel at trial.’’ We agree
with the state.
   The due process rights of a defendant are implicated
if his plea has not been voluntarily and knowingly
entered. See State v. Domian, supra, 235 Conn. 686. The
defendant argues that this claim qualifies for Golding
review because the court’s alleged failure to inform him
of his right to plead not guilty and of his right to the
assistance of counsel implicates his due process rights.
The record indicates, however, that such a failure did
not occur. During the court’s canvass of the defendant,
the following exchange took place:
  ‘‘The Court: On the criminal charges, you [pleaded]
[guilty] under the Alford doctrine. I need to make sure
you understand what that means. When you do that,
you’re telling me that you don’t agree with some or all
the facts put on the record about those incidents; is
that correct?
  ‘‘The Defendant: Yes.
   ‘‘The Court: Even though you don’t agree with some
or all the facts, you recognize you could be found guilty
of those or some other charges. After you’ve thought
about it and discussed it with your attorney, you, on
your own, have decided it’s in your best interest to
accept the proposed offer rather than risk going to
trial and getting a longer sentence if you’re found
guilty after trial; is that correct, sir?
  ‘‘The Defendant: Yes.
  ‘‘The Court: Even though you dispute the factual basis
of the pleas, once I accept them, I’ll be finding you
guilty. Do you understand that, sir?
  ‘‘The Defendant: Yes.
   ‘‘The Court: Are you entering these pleas of your own
free will?
  ‘‘The Defendant: Yes.’’ (Emphasis added.)
   This exchange demonstrates that the court made it
clear to the defendant that he had the right to plead
not guilty. The court explicitly stated that if the defen-
dant did not plead guilty he would proceed to trial, at
which time he potentially could be found guilty. More-
over, the defendant, through his responses, indicated
that he understood that he had the right to plead not
guilty. It is well established that ‘‘[a] court is permitted
to rely on a defendant’s responses during a plea canvass.’’
(Internal quotation marks omitted.) State v. Young,
supra, 186 Conn. App. 780.
   We again note the undisputed fact that the defendant
was familiar with the criminal justice system. As this
court has held, prior experience with criminal proceed-
ings is a factor to be considered in determining whether
a defendant’s guilty plea is knowing and voluntary. See,
e.g., State v. Claudio, supra, 123 Conn. App. 293. The
defendant’s familiarity with the criminal justice system
further supports the conclusion that he knew that he
had the right to plead not guilty. He also conceded
that he had never gone to trial on a criminal charge,
indicating that he understood that he had right to plead
not guilty and to proceed to trial.
   Additionally, the court reasonably could have relied
on the defendant’s familiarity with the criminal justice
system in determining that he understood that he had
the right to the assistance of counsel. The defendant
stated, in reference to his prior criminal charges while
being canvassed by the court regarding his request to
represent himself, that he had ‘‘[o]nce in [his] life’’ been
represented by an attorney from the public defender’s
office, and had been represented by private counsel
‘‘[a] majority of the time,’’ indicating that he clearly
understood both the role of counsel and his right to
the assistance of counsel. Furthermore, the court rea-
sonably could have relied on the fact that the defendant
had been represented by counsel in all pretrial proceed-
ings, through his entry of guilty pleas, in the present
case. See State v. Badgett, supra, 200 Conn. 420–21 n.7
(holding that ‘‘[i]t would defy reality to suppose that
[the defendant] had any doubts about his continued
right to assistance of counsel,’’ when defendant was
represented by counsel throughout pretrial proceedings
and his plea was ‘‘a tactical one and the product of
discussion . . . [with] his counsel’’ (internal quotation
marks omitted)). Accordingly, we conclude that the
defendant’s due process rights are not implicated and
no constitutional violation exists. Therefore, the defen-
dant’s claim fails under the third prong of Golding.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of
victims of family violence, we decline to use the defendant’s full name or
to identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 64-86e.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or others through whom that party’s identity may be ascertained.
   1
     See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970). ‘‘A defendant who pleads guilty under the Alford doctrine does
not admit guilt but acknowledges that the state’s evidence against him is
so strong that he is prepared to accept the entry of a guilty plea.’’ (Internal
quotation marks omitted.) State v. Webb, 62 Conn. App. 805, 807 n.1, 772
A.2d 690 (2001).
   2
     For convenience, we have reordered the defendant’s claims as they are
set forth in his brief.
   3
     Although the court noted that the defendant’s April 26, 2019 letter indi-
cated that the defendant sought to represent himself, at the May 22, 2019
hearing he requested time to retain a private attorney.
   4
     As the state acknowledges in its appellate brief, the defendant raised
this claim before the trial court, thereby preserving it.
   5
     Practice Book § 39-19 provides in relevant part: ‘‘The judicial authority
shall not accept the plea without first addressing the defendant personally
and determining that he or she fully understands . . . (4) [t]he maximum
possible sentence on the charge, including, if there are several charges, the
maximum sentence possible from consecutive sentences . . . .’’
   6
     We observe that, although the court’s explanation of the defendant’s
maximum sentence substantially complies with the requirements of Practice
Book § 39-19 (4), the best practice is for the court to state the maximum
sentence for each individual charge, and then state a total maximum expo-
sure that is the sum of the maximum sentence for each individual charge.
   7
     We note that, in order for a defendant to be eligible for special parole,
‘‘a definite sentence of more than two years’’ must be imposed. General
Statutes § 54-125e (a).
   8
     Practice Book § 39-19 provides in relevant part: ‘‘The judicial authority
shall not accept the plea without first addressing the defendant personally
and determining that he or she fully understands . . . (5) [t]he fact that he
or she has the right to plead not guilty or to persist in that plea if it has
already been made . . . and the right to the assistance of counsel . . . .’’